Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/04/2022 have been fully considered but they are not persuasive. 
	Applicant argues that previously cited prior art, HPA, teaches away from the claimed limitation of “determine an interlock value of a specific absorption rate (SAR) in an increasing manner in accordance with a decrease in the ambient temperature within a range of the ambient temperature of 25°C or below.” Applicant goes on to clarify that HPA teaches “the SAR lowers as the temperature increases” and that this teaches away from the claimed invention.
	However, the examiner respectfully disagrees. As can be seen from Fig. 2-3 of the application’s specification and figures, the SAR interlock value decreases as temperature increases as well [See temperatures T0 to T2 and the corresponding interlock values IL3 to IL1], therefore the SAR will have to lower as temperature increases in the disclosed range. Therefore, HPA does not teach away from the claimed invention. Therefore, the combination of Bielmeier and HPA does teach the claimed invention of claim 1.
	Further, Bielmeier discloses that modifications to the disclosed embodiments are allowed [¶0057]. Therefore, it is possible to modify the inventions disclosed by Bielmeier with the disclosure of HPA. 
	Therefore, the prior art rejection stands.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bielmeier (US 2005/0197077), in view of Heath Protections Agency (Protection of Patients and Volunteers Undergoing MRI Procedures. Herein referred to as “HPA”.).

Regarding claim 1, Bielmeier teaches a magnetic resonance imaging apparatus comprising: 
	processing circuitry configured to:  
	5acquire an ambient temperature relating to a magnetic resonance imaging examination [¶0022, wherein an ambient temperature can be acquired with temperature sensors. See also rest of reference.]; and 
[See ¶0022, wherein a linear equation can be used to determine the interlock value and would be equal to the standard equation y=mx+b and would satisfy the claim limitation. ¶0010, discloses the interlock values at 25°C and 33°C would be 4 W/kg and 2 W/kg, respectively. Creating a linear equation from those two data points would create an equation where the interlock value increases in accordance with a decrease in the ambient temperature within a range of the ambient temperature of 33°C or below.  See also rest of reference.].
	However, Bielmeier is silent in teaching a range of the ambient temperature of 25°C or below.
	HPA discloses a range of the ambient temperature of 25°C or below [Page 44, environments of 24 degrees C. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine Bielmeier and HPA because Bielmeier and HPA are both in the field of MRI and teach patient safety regarding specific absorption rates (SAR) and because HPA teaches that ambient/environment temperatures can include 24°C and to use correction factors for this temperature and higher. It would have been obvious to try and continue using the linear equation disclosed by Bielmeier [in Fig. 4-5 and ¶0022] to 24°C (as disclosed by HPA) because HPA teaches it is known that correction of SAR limits needs to include environmental temperatures of 24°C and above [HPA – Page 44].

Regarding claim 2, Bielmeier and HPA teach the limitations of claim 1, which this claim depends from.
	Bielmeier further teaches wherein the processing circuitry is further configured to determine the interlock value that varies in accordance with the ambient temperature [¶0022, power limit values for SAR are determined based on temperatures using a linear equation. See also rest of reference.].

Regarding claim 3, Bielmeier and HPA teach the limitations of claim 1, which this claim depends from.
	Bielmeier further teaches wherein the 15interlock value varies depending on a temperature within a range of a predetermined temperature or below [¶0022, power limit values for SAR are determined based on temperatures using a linear equation. See also rest of reference.].

Regarding claim 5, Bielmeier and HPA teach the limitations of claim 1, which this claim depends from.
	Bielmeier and HPA teach Bielmeier further teaches wherein the processing circuitry is further configured to determine the 25interlock value by adding a correction value which is determined based on the ambient temperature, to a preset reference value [Bielmeier - See ¶0022, wherein a linear equation can be used to determine the interlock value and would be equal to the standard equation y=mx+b and would satisfy the claim limitation. See also rest of reference. HPA – See Page 44 and correction factors. See also rest of reference.].

Regarding claim 8, Bielmeier and HPA teach the limitations of claim 1, which this claim depends from.
	Bielmeier further teaches wherein the 10processing circuitry is further configured to acquire a temperature inside a bore, into which a subject is transported, as the ambient temperature [Fig. 1, wherein temperature sensor 6 is inside the bore.].

Regarding claim 12, Bielmeier and HPA teach the limitations of claim 1, which this claim depends from.
	Bielmeier further teaches wherein the processing circuitry is further configured to determine the 5interlock value by use of a mathematical function of the ambient temperature within the range of the ambient temperature of 33°C or below [See ¶0022, wherein a linear equation can be used to determine the interlock value and would be equal to the standard equation y=mx+b and would satisfy the claim limitation. ¶0010, discloses temperatures at 33 degree C. See also rest of reference.].
	HPA discloses a range of the ambient temperature of 25°C or below [Page 44, environments of 24 degrees C. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine Bielmeier and HPA because Bielmeier and HPA are both in the field of MRI and teach patient safety regarding specific absorption rates (SAR) and because HPA teaches that ambient/environment temperatures can include 24°C and to use correction factors for this temperature and higher. It would have been obvious to try and [in Fig. 4-5 and ¶0022] to 24°C (as disclosed by HPA) because HPA teaches it is known that correction of SAR limits needs to include environmental temperatures of 24°C and above [HPA – Page 44].

Regarding claim 14, Bielmeier and HPA teach the limitations of claim 1, which this claim depends from.
	Bielmeier further teaches processing circuitry is further configured to increase the 15interlock value in proportion to a decrease in the ambient temperature within the range of the ambient temperature of 33°C or below [See ¶0022, wherein a linear equation can be used to determine the interlock value and would be equal to the standard equation y=mx+b and would satisfy the claim limitation. ¶0010, discloses the interlock values at 25°C and 33°C would be 4 W/kg and 2 W/kg, respectively. Creating a linear equation from those two data points would create an equation where the interlock value increases in accordance with a decrease in the ambient temperature within a range of the ambient temperature of 33°C or below.  See also rest of reference.].
	HPA discloses a range of the ambient temperature of 25°C or below [Page 44, environments of 24 degrees C. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine Bielmeier and HPA because Bielmeier and HPA are both in the field of MRI and teach patient safety regarding specific absorption rates (SAR) and because HPA teaches that ambient/environment temperatures can include 24°C and to use correction factors for this temperature and higher. It would have been obvious to try and [in Fig. 4-5 and ¶0022] to 24°C (as disclosed by HPA) because HPA teaches it is known that correction of SAR limits needs to include environmental temperatures of 24°C and above [HPA – Page 44].

Claim 4 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Bielmeier, in view of previously cited HPA, and in further view of Biber (US 2018/0321341).

Regarding claim 4, Bielmeier and HPA teaches the limitation of claim 1, which this claim depends from.
	Bielmeier further teaches wherein the processing circuitry is further configured to: acquire the ambient temperature [¶0022. See also rest of reference.]; and  20determine the interlock value in accordance with the ambient temperature acquired [¶0022. See also rest of reference.].
	However, Bielmeier and HPA are silent in teaching acquiring and determining in real time.
	Biber, which is also in the field of MRI, teaches acquiring and determining in real time [¶0045. See also rest of reference.]. 
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Bielmeier and HPA with the teachings of Biber because Biber teaches that by providing the temperatures in real-time, this would provide permanent safety for the patient [Biber - ¶0045]. 

Claim 6-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Bielmeier, in view of previously cited HPA, and in further view of Van Leeuwen (US 2016/0291103).

Regarding claim 6, Bielmeier and HPA teaches the limitation of claim 1, which this claim depends from.
	Bielmeier further teaches further comprising a transmission coil configured to transmit an RF pulse [¶0038. See also rest of reference.].
	However, Bielmeier and HPA are silent in teaching wherein the processing circuitry is further configured 5to acquire a temperature of an interior of the transmission coil as the ambient temperature.
	Van Leeuwen, which is also in the field of MRI, teaches herein the processing circuitry is further configured 5to acquire a temperature of an interior of the transmission coil as the ambient temperature [¶0030. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Bielmeier and HPA with the teachings of Van Leeuwen because Bielmeier and HPA teach measuring the ambient temperature using a temperature sensor and Van Leeuwen teaches that it is known to include a temperature sensor inside a transmission coil for measuring the ambient temperature of an MRI. Therefore, it would have been obvious to try including a temperature sensor inside a transmission coil for measuring ambient temperature [Van Leeuwen - ¶0030]. 

Regarding claim 7, Bielmeier, HPA, and Van Leeuwen teach the limitation of claim 6, which this claim depends from.
	Bielmeier is silent in teaching wherein the transmission coil is a whole body coil.
	HPA and Van Leeuwen further teaches wherein the transmission coil is a whole body coil [HPA – Page 84, see volume coil. Van Leeuwen - ¶0030. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Bielmeier and HPA with the teachings of Van Leeuwen because Bielmeier and HPA teach measuring the ambient temperature using a temperature sensor and Van Leeuwen teaches that it is known to include a temperature sensor inside a transmission coil for measuring the ambient temperature of an MRI. Therefore, it would have been obvious to try including a temperature sensor inside a transmission coil for measuring ambient temperature [Van Leeuwen - ¶0030].

Regarding claim 9, Bielmeier and HPA teach the limitation of claim 1, which this claim depends from.
	Bielmeier and HPA are silent in teaching wherein the processing circuitry is further configured to acquire a 15temperature inside a shielded room, as the ambient temperature.
	Van Leeuwen further teaches wherein the processing circuitry is further configured to acquire a 15temperature inside a shielded room, as the ambient temperature [Fig. 1, wherein 12 is a shielded room, ¶0022. ¶0024 and ¶0030, wherein a temperature is determined from the inside the shielded room. See also rest of reference.].
[Van Leeuwen - ¶0030]. 

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Bielmeier, in view of previously cited HPA, in further view of previously cited Van Leeuwen, and in furthest view of Holland (US 5,209,233).

Regarding claim 10, Bielmeier and HPA teach the limitation of claim 1, which this claim depends from.
	Bielmeier and HPA are silent in teaching wherein the ambient temperature is the highest of a plurality of ambient temperatures including a temperature of an interior of a transmission coil, a temperature inside a bore into which a subject is transported, and a temperature inside a shielded room.
	Van Leeuwen further teaches wherein the ambient temperature is a plurality of ambient temperatures including a temperature of an interior 20of a transmission coil, a temperature inside a bore into which a subject is transported, and a temperature inside a shielded room [¶0023, wherein temperatures are measured along cables 30, 32, 34 which correspond to a temperature of an interior 20of a transmission coil, a temperature inside a bore into which a subject is transported, and a temperature inside a shielded room. Fig. 1, wherein 12 is a shielded room, ¶0022. ¶0030, wherein a temperature is determined from the inside the shielded room. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Bielmeier and HPA with the teachings of Van Leeuwen because Bielmeier and HPA teach measuring the ambient temperature using a temperature sensor and Van Leeuwen teaches that it is known to include a temperature sensor inside a transmission coil for measuring the ambient temperature of an MRI. Therefore, it would have been obvious to try including a temperature sensor inside a transmission coil or a shielded room for measuring ambient temperature [Van Leeuwen - ¶0030].
	However, Bielmeier, HPA, and Van Leeuwen are silent in teaching selecting wherein a highest temperature is selected.
	Holland, which is also in the field of MRI, teaches wherein a highest temperature is selected [Col. 5-6, lines 57-3, wherein a highest sensed temperature is selected. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Bielmeier, HPA, and Van Leeuwen with the teachings of Holland because Holland is also related to patient safety in MRI and avoiding burning the patient [Holland - See Summary of the Invention section]. Further, it [Bielmeier - ¶0022].

Regarding claim 11, Bielmeier, HPA, Van Leeuwen, and Holland teach the limitations of claim 10, which this claim depends from.
	Bielmeier and HPA further teaches wherein the processing circuitry is further configured to:  25acquire the ambient temperature [Bielmeier - ¶0022. HPA – Page 44. See rest of both references.]; and determine the interlock value in accordance with the selected temperature [Bielmeier - ¶0022. HPA – Page 44. See rest of both references.].
	Van Leeuwen further teaches wherein the processing circuitry is further configured to: acquire the plurality of ambient temperatures [¶0023, wherein temperatures are measured along cables 30, 32, 34 which correspond to a temperature of an interior 20of a transmission coil, a temperature inside a bore into which a subject is transported, and a temperature inside a shielded room. Fig. 1, wherein 12 is a shielded room, ¶0022. ¶0030, wherein a temperature is determined from the inside the shielded room. See also rest of reference.]; and determine the interlock value in accordance with the selected temperature [¶0030. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Bielmeier and HPA with the teachings of Van Leeuwen because Bielmeier and HPA teach measuring the ambient temperature using a temperature sensor and Van Leeuwen teaches that it is known to include a [Van Leeuwen - ¶0030].
	However, Bielmeier, HPA, and Van Leeuwen are silent in teaching select as a selected temperature the highest of the plurality of temperatures.
	Holland further teaches select as a selected temperature the highest of the plurality of temperatures [Col. 5-6, lines 57-3, wherein a highest sensed temperature is selected. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Bielmeier, HPA, and Van Leeuwen with the teachings of Holland because Holland is also related to patient safety in MRI and avoiding burning the patient [Holland - See Summary of the Invention section]. Further, it would have been obvious to try selecting the highest measured temperature as the ambient temperature because Bielmeier teaches that it is known for a SAR limit/interlock value to decrease according to increases in ambient temperature [Bielmeier - ¶0022].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                                                                                                                                                 Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385. The examiner can normally be reached Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RISHI R PATEL/Primary Examiner, Art Unit 2896